Citation Nr: 1716957	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a left lower extremity neurological disability, claimed as sciatica, to include as secondary to a thoracolumbar spine disability.  

3.  Entitlement to service connection for a right lower extremity neurological disability, claimed as sciatica, to include as secondary to a thoracolumbar spine disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to August 2001, with subsequent periods of inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

Additionally, the Veteran was scheduled for a Board hearing at the Huntington RO in February 2017.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.


FINDINGS OF FACT

1.  A thoracolumbar spine disability was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his active service.

2.  Though the Veteran's bilateral lower extremity neurological disability and depressive disorder may be etiologically related to his thoracolumbar spine disability, the thoracolumbar spine disability is not service-connected, and his bilateral lower extremity neurological disability and depressive disorder did not originate in service or within one year of his discharge therefrom.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left lower extremity neurological disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a right lower extremity neurological disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, in February 2017, the Veteran was afforded an opportunity for a hearing before the Board, but failed to attend.  He has not requested a rescheduling of his hearing, and as such, his prior request is deemed withdrawn.  

The Board acknowledges the Veteran was not afforded a VA examination in response to the claims, and that no VA medical opinions were obtained in response to the claims.  As discussed below, the Board has found the most probative evidence in this case indicates the Veteran's thoracolumbar spine disability was not incurred in service.  In addition, there is no evidence suggesting the disability was present within one year of the Veteran's discharge from active duty service.  Further, the Veteran has not alleged, and the evidence does not indicate his bilateral lower extremity neurological disability originated in service, or manifested within one year of his discharge therefrom.  He has also not alleged his acquired psychiatric disorder originated in service.  Rather, the Veteran has singularly asserted his bilateral lower extremity neurological disability and acquired psychiatric disorder are the result of his non-service connected thoracolumbar spine disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as malignant tumors, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board again observes that the Veteran has exclusively asserted that his bilateral lower extremity neurological disability and acquired psychiatric disorder are the result of his thoracolumbar spine disability.  The Board has extensively reviewed the Veteran's STRs and post-service medical records.  Though these records do show the Veteran has been diagnosed with a current bilateral lower extremity radiculopathy, as well as a depressive disorder, there is no indication in either the Veteran's lay statements or STRs these disabilities arose in service.  Further, there is no evidence indicating the Veteran's lower extremity radiculopathy manifested within one year of his discharge from active duty.  Rather, the medical evidence shows his earliest reports of lower extremity numbness and tingling began in 2009, many years after his period of active duty.  As such, the Board finds service connection cannot be established for either the bilateral lower extremity neurological disability or acquired psychiatric disorder on a direct basis; nor can service connection be established on a presumptive basis for the bilateral lower extremity neurological disability under 38 C.F.R. § 3.309(a).  

As such, each of the Veteran's appealed disabilities hinge on the establishment of service connection for his claimed thoracolumbar spine disability.  This follows, because it is axiomatic that service-connection cannot be established on a secondary basis if the primary disability, here the thoracolumbar spine disability, lacks a service-connection.  Therefore, for the sake of judicial economy and brevity, the Board will start by analyzing the merits of the Veteran's claim for service connection for a thoracolumbar spine disability.  

At the outset, the Board observes the Veteran was diagnosed with disc bulging and degenerative changes of the lumbar spine, with stenosis and compression of the S1 nerve root in August 2009.  As a result, he underwent a corrective lumbar fusion and laminectomy surgery at the Camden Clark Memorial Hospital in October 2009.  Based on the foregoing, the Board acknowledges the Veteran has been clearly diagnosed with a current thoracolumbar spine disability.  The central issue in this case is whether that disability originated in service.  

The Veteran has alleged that he injured his back "in Gulf Port, Mississippi at the Naval Construction Battle Center."  Curiously, the Veteran has never explained when this injury occurred, nor how or what caused this injury.  A review of the Veteran's  STRs and official military personnel file (OMPF) show he was stationed at Wright Patterson Air Force Base during his period of active duty for training.  There is no indication the Veteran received treatment for or was diagnosed with any back injury at that time.  Therefore, the Veteran's reported injury likely occurred during a subsequent period of inactive duty for training.  Pursuant to 38 C.F.R. § 3.6, inactive duty for training may be considered active duty when the individual concerned was disabled from an injury incurred in the line of duty.  However, a review of the Veteran's STRs fails to show the Veteran received any treatment for a back injury in service, his OMPF lacks any line of duty determinations establishing the incurrence of a back injury in service.  

By contrast, the Veteran did undergo an extensive medical evaluation board (MEB) in July 2005 to assess his ongoing fitness for military service.  However, there is no indication he ever mentioned sustaining a back injury during those proceedings.  Additionally, the Board also finds very probative statements made by the Veteran in 2009.  Specifically, in a September 17, 2009 treatment note, the Veteran indicated he began to experience pain in his back approximately 1-2 months prior.  In an October 23, 2009 clinical note, he stated he was doing some house remodeling work in June 2009, and while lifting sandbags at Home Depot he turned and twisted resulting in his injury.  At that time, the Veteran stated he noticed the "sudden onset of back pain."  The Veteran did not acknowledge experiencing any prior injuries, to specifically include his reported injury at the Gulf Port Naval Construction Battle Center, at that time.  After careful consideration and weighing of the evidence, the Board finds the most probative statements made by the Veteran show he initially injured his back in a June 2009 lifting accident.  

This case hinges on a determination that calls for a careful weighing of the evidence and finding of facts.  In this respect, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Initially, the Board finds the Veteran fully competent to report an injury to his back.  Indeed the competent lay and medical evidence clearly establishes a thoracolumbar spine injury.  However, the Board finds the Veteran's reports of an onset of back pain following a June 2009 injury to be more credible than his subsequent statements indicating he initially injured his back in service.  This follows, because the Veteran told his treatment provider that he experienced the "sudden onset" of his back pain in order to obtain medical treatment for an acute and debilitating back injury.  As such, the Board finds his statements made at that time to be highly reliable, as he most certainly desired effective medical care.  There was no mention of a prior back injury at that time, which would have been an important detail to provide to his medical provider.  Additionally, the Veteran's STRs and OMPF do not support his later reports of an in-service injury.  Further, the Veteran has never articulated when his alleged injury in service occurred, nor how it occurred.  In sum, although the Veteran has asserted that he injured his back service, the overall record paints a picture of a person who led a healthy and productive life until his June 2009 lifting injury.  In this respect, the Board notes the Veteran maintained consistent employment as a postal carrier throughout that time, and wholly failed to report any in-service back injury during his 2005 MEB proceedings.  He also failed to disclose a prior injury to his treating clinician when he initially sought treatment in 2009, a fact one would ordinary disclose.  Accordingly, the Board concludes that the Veteran's testimony is not reliable and consistent with the other evidence.

Based on the foregoing, the Board finds the Veteran's claims must be denied.  This follows, because the most credible medical and lay evidence of record indicates the thoracolumbar spine disability most likely did not originate in service, or for many years thereafter.  In addition, the Veteran's claims for a bilateral lower extremity neurological disability and acquired psychiatric disorder obviously cannot be established on a secondary basis, because the most probative evidence establishes the primary thoracolumbar spine disability is unrelated to military service.  Therefore, service connection for the Veteran's claimed thoracolumbar spine, bilateral lower extremity neurological, and acquired psychiatric disabilities must be denied. 


ORDER

Service connection for a thoracolumbar spine disability is denied.

Service connection for a left lower extremity neurological disability is denied.

Service connection for a right lower extremity neurological disability is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


